Order filed, March 18, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                            First District of Texas
                                        ____________

                                  NO. 01-15-00097-CV

             EVA CAMBY AND TERENITA BOUDREAUX, Appellant

                                             V.

SOCA FUNDING, LLC AS ASSIGNEE OF PEARLAND GROUND, LLC BY CBL
   & ASSOCIATES MANAGEMENT INC. MANAGING AGENT, Appellee


                       On Appeal from the 149th District Court
                              Brazoria County, Texas
                              Trial Court Case 64613


                                          ORDER

      The reporter’s record in this case was due March 9, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order Robin Rios, the official (or substitute) court reporter, to file the record in
this appeal, if any, within 30 days of the date of this order.


/s/ Jane Bland
   Acting individually